Citation Nr: 1506977	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO. 08-29 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left hip disability, variously diagnosed as degenerative joint disease (DJD), mild chronic predominant sensory axonal polyneuropathy, paraesthesia of the left lateral femoral cutaneous nerve, meralgia paresthetica, and lateral femoral nerve entrapment.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to August 1971 with subsequent service in the Army Reserve, to include active duty for training (ACDUTRA) from February 14, 1998 to March 14, 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ) in July 2012.  A transcript of that hearing has been associated with the claims file.


FINDING OF FACT

The most competent and probative evidence does not demonstrate that the Veteran's current hip disability is related to his military service.


CONCLUSION OF LAW

The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in January 2006 and June 2014 satisfied the duty to notify provisions with respect to the service connection claim and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

As to the duty to assist, the Board finds that VA has secured all available and identified evidence including VA treatment records, service treatment records, and service personnel records.  The Board remanded the Veteran's case in May 2014 to obtain outstanding treatment records from the Atlanta VAMC and the Tennessee Valley healthcare system.  The claims file contains treatment records from both the Atlanta VAMC and Tennessee Valley healthcare system dating back to 2007.

Additionally, the Veteran's claim was remanded in September 2013 in pertinent part to obtain an addendum opinion to the January 2013 examination report.  The record contains a March 2014 VA examination report addendum.  The report addendum that the examiner reviewed the claims file, considered the Veteran's statements, lay statements, referred to evidence in the claims file, cited to medical literature regarding possible causes for the Veteran's symptoms, and provided opinions with supporting rationale.  Thus, the addendum opinion is adequate and complies with the Board's September 2013 remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998).
 
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the July 2012 Board hearing, the VLJ identified the issues on appeal and the Veteran was assisted at the hearing by his representative.  The VLJ and the representative asked pertinent questions with respect to the Veteran's claims, including his medical treatment.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2) .

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


II. Service Connection - General

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319 at 321 (2007).

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Court of Appeals for Veterans Claims (Court) has held that lay evidence is competent and may be sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Court has specifically held that tinnitus is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).

III. Service Connection - Hip disability

The Veteran contends that his left hip disability is the result of his military service.  Specifically, the Veteran asserts that he experienced a back and hip injury while on ACTDUTRA in March 1998.  At this time the Veteran claims he fell off the back of a truck and injured himself.  He asserts that he has experienced hip pain radiating down to his knee since that time.

As to element one (1) required for service connection, the medical record reflects that the Veteran has been diagnosed with mild degenerative joint disease (DJD) of the hips.  As such, element one (1) is satisfied.

Service treatment records from March 1998 reflect that the Veteran experienced a fall from a truck and was treated for lower back and hip pain at this time.  As such, element two (2), evidence of an in-service injury, is met for direct service connection.

While the evidence reflects a current diagnosis and in-service injury, the record is negative for competent evidence of a nexus between the Veteran's left hip DJD and the in-service injury.

Pertinently, the Veteran was provided two VA examinations to determine the etiology of his variously diagnosed left hip disability.  The first examination was conducted in January 2013 and the report contains a negative nexus opinion.  The examiner opined that the claimed hip disorder was less likely than not incurred in or caused by the claimed in-service injury.  He based his opinion, in part, on the location and description of the symptoms reported by the Veteran.  Specifically, the examiner stated that the location of the Veteran's symptoms in relation to his left hip, are not typical of hip disease, rather, they are suggestive of sciatica.  The examiner went on to note that the Veteran has DJD of the lumbar spine.  He also noted that X-rays of the Veteran's hips revealed minimal bilateral hip DJD, but that the Veteran did not complain of any right hip symptoms.  Further, the examiner commented that the bilateral hip DJD was compatible with the Veteran's age.

A second VA examination was conducted in July 2013.  The examiner concluded that the Veteran's mild chronic predominant sensory axonal polyneuropathy was less likely than not related to service.  In support of his conclusion, the examiner stated that there is no neurological pathology of the left hip related to active duty based on the objective findings on the November 2008 and June 2013 EMGs.  He also noted that the March 1998 MRI of the lumbar spine was normal and that if any nerve abnormality existed due to the left hip, there is high a probability that the nerve conduction study and/or the MRI would have picked it up.  Ultimately the examiner concluded that the Veteran's mild chronic predominant sensory axonal polyneuropathy is due to a vitamin B12 deficiency.  He noted that the Veteran has a vitamin B12 deficiency, is pre-diabetic, has a tobacco use disorder, is obese, and has a history of alcohol use disorder.

In a March 2014 addendum opinion, the examiner addressed the Veteran's paraesthesia of the left lateral femoral cutaneous nerve, meralgia paresthetica, and lateral femoral nerve entrapment.  After a thorough review of the medical evidence, which revealed that the Veteran was experiencing symptoms of left thigh pain and tingling, prior to his claimed injury while on ACTDUTRA, the examiner opined that it was less likely as not that the paresthesia was caused by service.  He also opined that the Veteran's left hip disability was not aggravated by service.  In support of his conclusion the examiner noted that the Veteran experienced the same symptoms prior to his injury as he reported after his fall.  He also noted that immediately following the Veteran's fall during ACTDUTRA the diagnosis was lateral femoral nerve entrapment.  Further, an EMG conducted in November 2008 was normal but could not rule out lateral femoral cutaneous entrapment.  Additionally, the examiner notes that subsequent to the Veteran's active duty service, but prior to his ACTDUTRA in 1998, a well-healed abdominal scar was observed.  The examiner stated that:

"A laceration in the left abdomen, 'left kidney area toward left mid-quadrant scar', could damage this nerve and result in the Veteran's Meralgia Paresthetica, alternatively, the Veteran's documented obesity, including while a U.S. Army Reservist, could have caused the Meralgia Paresthetica from compression as it passes beneath the inguinal ligament.  It is my medical opinion that the most likely etiology for the Veteran's claimed left hip disorder is paresthesias of the lateral femoral cutaneous nerve, Meralgia Paresthetica, from either compression as it passes beneath the inguinal ligament due to obesity or an injury to the nerve from the undetermined trauma that resulted in his 'left kidney area toward left mid-quadrant scar'".
Based on the evidence described, the Board finds that it is less likely than not that the Veteran's variously diagnosed left hip disability is related to service.  The medical evidence does not demonstrate a relationship between his in-service injury and current hip disability.  Rather, the evidence suggests that the Veteran's claimed left hip disorder is more likely due to either compression as it passes beneath the inguinal ligament due to obesity or an injury to the nerve from the undetermined trauma that resulted in his 'left kidney area toward left mid-quadrant scar'".  Additionally, the Veteran has a noted B12 deficiency and is pre-diabetic; two risk factors for neurological complications.  Further, while the Veteran has asserted that his current condition is related to service, he has not demonstrated that he possesses the expertise necessary to render a complex medical opinion, and his assertions are therefore provided little probative weight.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, the weight of the evidence is against the Veteran's claim and entitlement to service connection must be denied.

Additionally, while DJD is considered to be a chronic disability under 38 C.F.R. § 3.309, the evidence does not demonstrate continuous symptomatology attributable to the Veteran's diagnosed left hip DJD.  Specifically, the Veteran's STRs reflect that at the time of his injury in 1998, he complained of low back pain radiating through his hip and down his leg.  His left hip pathology was diagnosed as meralgia paresthetica on March 19, 1998.  Further, a March 1998 MRI and CT of the spine and abdomen were negative for any indication of hip DJD.  Perhaps most probative however is the January 2013 examination report which reflects that the Veteran's complaints of left hip pain do not coincide with left hip DJD.  Rather, the Veteran's symptoms are located in the left buttocks and down the leg, which is suggestive of sciatica.  The examiner noted that the Veteran has lumbosacral DJD which could presumably cause these symptoms.  Moreover, X-rays taken at the same time revealed mild, age appropriate bilateral hip DJD.  However, the Veteran did not have any right hip symptoms on examination.

In sum, the evidence reflects that the Veteran has complained of hip and leg pain since his in-service injury.  However, the evidence also indicates that these symptoms are not attributable to left hip DJD.  Given the highly probative January 2013 examiner's opinion and the corresponding medical evidence, it is less likely as not that the Veteran's left hip symptoms are not attributable to his diagnosed DJD.  As such, continuity of symptomatology has not been demonstrated since his in-service 1998 injury.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against any higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a left hip disability, variously diagnosed as degenerative joint disease (DJD), mild chronic predominant sensory axonal polyneuropathy, paraesthesia of the left lateral femoral cutaneous nerve, meralgia paresthetica, and lateral femoral nerve entrapment, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


